Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 12/13/21 has been entered.  Claims 4, 8-9, 13-14, and 18-19 are currently pending examination, claims 1-3 are withdrawn, and claims5-7, 10-12, 15-17, and 20 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-9, 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN104451526; hereafter Wang) in view of Bizwas et al (US 2011/0117384; hereafter Biswas), Sanders et al (US 2003/0126951; hereafter Sanders), Jenkin (US 2017/0201039; hereafter Jenkin), Wang (Design and Properties study of “Phase Transition Optical switching” Rare Earth tantalate for laser protection application; hereafter WangB ) (provided in 3/3/20 IDS), Sun et al (US 2015/0075714; hereafter Sun), and Vine et al (US 4,861,618; hereafter Vine).

Claims 4 and 9: Wang teaches a preparation method of a composite ceramic (See, for example, abstract, [0004-0006]),
comprising the following steps: 
step 1. cleaning a to-be-sprayed surface of a substrate, and performing roughening treatment on the surface (See, for example, [0014], sand blowing, which is an abrading process therefore in addition to roughening would read on cleaning as surface contaminants would be removed with the surface being abraded away). 
step 2. before spraying, performing preheating treatment on a to-be-sprayed substrate (see, for example, [0014], preheating)
step 3. feeding NiCrCoAlY alloy powder into a powder feeder, and spraying a metal bonding layer to the to-be-sprayed surface of the substrate by adopting a thermal spraying process (see, for example, [0015] and [0024]; NiCrCoAlY alloy powder is taught to be plasma sprayed at controlled delivery rates, which would inherently require feeding the powder into a powder feeder of the plasma spray apparatus);
step 4. feeding ceramic powder into the powder feeder, spraying a ceramic layer to the substrate already sprayed with the metal bonding layer by adopting an atmospheric plasma spraying process, and cooling the substrate to form the composite coating on the substrate (See, for example, [0016], [0025], plasma spraying involves some degree of heating due to application via a plasma torch, upon conclusion of the spraying process (as it is a finite process) the heating would be discontinued, thus it would cool). 
Wang further teaches the composite coating is a two layer structure composed of a metal bonding layer being NiCrCoAlY, and a ceramic layer, the metal bonding layer being directly deposited on a substrate, further stainless steel, and the ceramic layer being deposited on the metal bonding layer (see for example, abstract, [0012-17]),
Wang is silent as to the roughness achieved, so it does not explicitly teach the roughening causes the roughness of the surface to reach 3 ~ 7 micron.  Biswas teaches a method of depositing plasma sprayed metallic bond coatings, such as MCrAlY type, and oxide overcoatings (see, for example, 
Wang is silent as to the preheating temperature, so it does not explicitly teach preheating of  controlling substrate temperature at 100 ~ 200.degree. C.  Sanders teaches a method of applying plasma sprayed coatings onto steel substrates (See, for example, [0003], [0006]).  Sanders has taught preheating temperatures of from 50 to 700oC (See, for example, [0006]).  Sanders further teaches wherein the substrate pretreatment temperature is result effective influencing coating adhesive strength as well as crystallinity, surface roughness, and porosity (See, for example, [0006], [0063-0064]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated controlling substrate preheating temperature to from 50-700oC as such temperatures are conventional in the art to predictably preheat substrates receiving plasma sprayed coatings and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.   Although 50 to 700-oC is not explicitly the claimed temperature range, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Wang does not explicitly teach wherein the mixed oxide ceramic coating / layer is Ba2-xSrxSmTaO6.  WangB is directed to mixed oxide coating materials, and teaches that Ba2-xSrxSmTaO6 (0</x</2) improves the resistance of materials to laser irradiation and has higher thermal conductivity and better matching with metal substrates which is beneficial to apply a laser protective coating (pg 61 paragraph 3, pg 68 paragraph 1-2).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the Ba2-xSrxSmTaO6 ceramic as the mixed ceramic oxide as it would predictably provide resistance of materials to laser irradiation and have higher thermal conductivity and better matching with metal substrates.  
Wang has taught main gas and carrier gases as argon (80-120 L/min and (8-12 L/min) and auxiliary gas as helium (20-25 L/min), and further spraying current as 800-900A for its ceramic layer (See, for example, [0025]), but it does not explicitly teach atmospheric plasma spraying processing parameters for deposition of Ba2-xSrxSmTaO6 coatings, so they do not explicitly teach atmospheric plasma spraying processing parameters: main gas flow being 40 L/min ~ 55 L/min, auxiliary gas flow being 10 L/min ~ 15 L/min, carrier gas flow being 4 L/min ~ 6 L/min, current being 700 A ~ 800 A, spraying distance being 85 mm. ~ 100 mm, powder feeding quantity being 45 g/min ~ 65 g/min.  Sun teaches a method for applying plasma sprayed ceramic coatings, including coatings comprising rare earth oxides (See, for example, abstract, [0017], [0047], [0058]).  Sun further teaches wherein 

For the deposition of the NiCoCrAlY layer, Wang has taught main gas and carrier gases as argon (80-120 L/min and 8-12 L/min) and auxiliary gas as helium (8-12 L/min), and further spraying current as 600-700A and spraying distance of 70-80 mm (See, for example, [0024]). As described in the rejection of claim 4 above, Sun identifies parameters known to influence the resulting plasma coating, as well as predictable operating ranges; such as gun current 300-1000A, powder feed 5-200 g/min, spraying distance 50-200 mm, and gas flow rate 30-500 L/min, and further that the composition / flow of the carrier gas influences the process as well (See, for example [0047-0054], Table I).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated plasma application of the metal bonding layer via parameters of powder feed 5-200 g/min, and gas flow rate 30-500 L/min as such parameters achieve predictable deposition via plasma spraying.  Although the processing parameter ranges of the prior art are not explicitly those claimed, they have been taught as known as result effective, therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated Ar main gas flow,  He auxiliary gas flow, Ar carrier gas flow, current, spraying distance, and feeding rate within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Wang in view of Bizwas, Sanders, Jenkin, WangB, and Sun teach the method above, wherein Wang has taught the particle size of the ceramic particles as 20-80 micron (See ,for example, [0012]) but they are silent as to the suitable particle size for the NiCoCrAlY powder for the bond coating, so they do not teach the claimed particle size.  Vine teaches a method of applying plasma sprayed NiCoCrAlY bond coatings (See, for example, abstract).  Vine further teaches wherein the particle size is result effective and preferably should be between 170 and 325 US std sieve (88 micron to 44 micron) (see, for example, col 5 lines 10-30).  As both Vine and Wang are directed to methods involving the plasma spray application of NiCoCrAlY  powders for  NiCoCrAlY layers, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a NiCoCrAlY  powder size of 44 to 88 micron as such a size range achieves predictable and preferred NiCoCrAlY bond coatings via plasma spray, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although the range of 44 to 88 micron is not explicitly 20~80 micron, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a particle size within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claims 8, 13, and 18: refer to the rejections of claims 4, 9, 14; further, Wang is silent as to spray angle.  Sun further teaches wherein the spray angle is adjustable and influences the coating achieved, and further is commonly from 45 to 90 degrees (see, for example, [0052]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a spray angle of 45-90 degrees as such an angle would achieve predictable can controllable plasma spray deposition, and since When a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a range is not explicitly 80~ 90 degrees as claimed it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an angle within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976). 
Claim 14: refer to the rejections of claims 4 and 9 (above).  Wang further has taught application of the metal bonding layer at a thickness of 0.088 mm (See, for example, [0053]).  As plasma spraying is an additive process the method of Wang would thus at least be capable of achieving a thickness of from 0.1 mm to 0.2 mm simply by expanding the duration of deposition.  Additionally/ alternatively , it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a thickness within the range of 0.1 mm to 0.2 mm since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner,778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 19: refer to the rejections of claims 4 and 9 (above).  Wang further has taught application of the ceramic layer at a thickness of 0.15 mm (See, for example, [0054], explicitly achieves a thickness anticipating the range of claim 3 thus capable thereof).  
Response to Arguments
Applicant’s amendments filed 12/13/21, with respect to the previously applied 35 USC 112 rejections against claims 4-20 have been fully considered and are persuasive; therefore these rejections have been withdrawn. 
Applicant's remaining arguments against the art rejections have been fully considered but they are not persuasive.   In response to applicant's arguments against the references individually (Wang is silent as to BaSrSmTaO ceramic, its particle size, plasma spraying processing parameters, cooling via compressed air, particle size of NiCrCoAlY and thermal spraying parameters; WangB does not disclose a specific method for preparing a BaSrSmTaO coating; Biswas, Sanders, Jenkins, Sun, Vine does not disclose the BaSrSmTaO ceramic), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejections are over a combination of references, not Wang / WangB/ Biswas / Sanders / Jenkin/Sun/Vine alone.  As described previously and herein the argued deficiencies of any singular reference is taught by the combination of references.
With respect to Sun, the examiner agrees with Applicant that “Sun teaches that many factors affect the prepared coating, such as powder characteristics and plasma spray parameters.” (pg 3-4 of remarks); the examiner asserts that as such it is established in the prior art that such parameters discussed in Sun (He / Ar gas flows, current, spraying distance, feeding rate, etc) are result effective and further provide suitable ranges for such variables wherein ceramic oxide layers can be predictably deposited.  As applicant has not provided any evidence of criticality for such variables, the examiner maintains the position of obviousness via optimization is apt. 
With respect to Jenkins, Applicant argues that cooling is adopted to obtain a conductive ceramic coating.  The examiner disagrees, as stated in the previous rejection and herein the motivation for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712